 

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24,

25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 1 of 16

HONORABLE JAMES L. ROBART

  

IGINAL

IN THE UNITED STATES DISTRICT COURT. -
IN AND FOR THE WESTERN DISTRICT OF WASHINGTON

KATHRYN LISTER, an individual,
No, 2:18-CV-00961-JLR
Plaintiff,
Vv. PRETRIAL ORDER

HYATT CORPORATION, a Delaware
corporation d/b/a HY ATT REGENCY
BELLEVUE,

 

Defendant.
JURISDICTION
Jurisdiction is vested in this Coutt by virtue of 28 U.S.C. § 1441({a) and 28 U.S.C. $1
332(a)(1).
CLAIMS AND DEFENSES
The Plaintiff will pursue at trial the following claims:
1. Negligence.

The Defendant will pursue the following claims and/or affirmative defenses at trial:

 

1, Comparative negligence by the Plaintiff;
2. Allocation to all at-fault entities, including parties and non-parties, per RCW
4,22.070;
PRETRIAL ORDER [2:18-CY- MAXWELL. GRAHAM
00961-JLR] - 1 Mi 535 E SUNSET WAY
: c ISSAQUAH, WA 98027
, 206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 2 of 16

3. Plaintiff's complaints and damages were caused by unrelated pre-existing or
subsequent conditions for which Defendant is not legally responsible;

4, Plaintiff s damages were caused by unavoidable consequences, acts, or omissions
beyond the direction, supervision, or ‘control ofttid Deferidant.

ADMITTED FACTS

1. Defendant Hyatt Corporation owns the Hyatt Regency Bellevue located in Bellevue

Place, which is a mixed-use project located in downtown Bellevue.
| 2. In addition to the Hyatt Regency Bellevue, a number of other businesses are located

in Bellevue Place, including the 13 Coins Restaurant (“13 Coins’).

3. On June 15, 2017, Plaintiff Kathryn Lister went to 13 Coins for coffee and dessert
with her family.

4, Lister arrived at 13 Coins restaurant shortly before 11:25pm.

5. Shortly after arriving at 13. Coins, Lister needed to use the restroom.

6. Lister exited 13 Coins through open double doors to enter the Hyatt lobby to use the
restroom which was located in the lobby of the Hyatt hotel.

7. Lister walked through the lobby towards the restrooms.

8. At 11:55 p.m., Lister rounded a corner to enter the restroom area, and lost her balance
in what she describes as vomit, fell to the floor and was injured.

9, Lister fractured her left hip when she fell.

10, Lister’s injury required a surgical repair.

11, Between 11:30 pm and midnight on June 15, 2017, the following employees of

Defendant Hyatt Corporation were on duty at the front desk in the lobby of the Hyatt Hotel: assistant

 

PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM
00961-JLR] -. 2 M | G 535 E SUNSET WAY
Wil ISSAQUAH, WA 98027
206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 
10

11

12

13.

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 3 of 16

management trainee Roxanne Taggart-Hugo, night auditor Jaeson Bloom, and night auditor Daniel
Ruegel.

12.. The shift of Hyatt Regency Bellevue housekeeping staff ends at 11:30 p.m.

13. Between 11:30 p.m. and midnight on June 15, 2017, no housekeeping staff were on
duty at the Hyatt Regency Bellevue.

14. Between 11:30 p.m. and midnight on June 15, 2017, no luggage porters were on duty
at the Hyatt Regency Bellevue.

15. At. 12:00 a.m. on June 16, 2017, the shift of the overnight cleaning staff started at the
Hyatt Regency Bellevue.

16. On the night of June 15, 2017, Kyle Crandall was employed as a security officer by
Kemper Freeman Properties. Kemper Freeman Properties provided security services for Bellevue |
Place which includes the Hyatt hotel.

17. Kemper Freeman Properties has security cameras which survey the lobby of the
hotel. The video which has been retained starts at 11:25 p.m. and ends at 12:02 a.m.

18. Inthe security video Mr. Crandall is seen walking through the lobby of the Hyatt
Regency Bellevue twice prior to Lister’s injury, The first time was 23:36:43 and the second time
was 23:41:50.

19. In the security video Mr. Crandall is seen walking through the lobby of the Hyatt
Regency Bellevue a third time after Lister was injured. This took place at 23:59:02.

20. Mr. Crandall stepped in what he described as vomit after Ms. Lister’s fall.

21.  Thesecurity video shows Hyatt employee Jaeson Bloom walking through the lobby
at 23:54:51 as Lister entered the lobby area.

PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM
DOPOTIERT > fi | G | ISSAQUAH, WA 98027

206.527.2000
MAXWELLGRAHAM.COM

 

 

 

 

 

 

 
 

 

10
11
12
3
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 4 of 16

22, After Lister was injured, security officer Crandall took a statement from Lister and
completed an incident report.
23. The Court has ruled that Lister’s status was a public invitee while on the premises

of the Hyatt even though she was a guest of 13 Coins.

ISSUES OF LAW
1. Did the person who vomited on the floor in the Hyatt’s lobby owe a legal duty to
Lister.
2. Any additional pretrial motions and motions in limine.

3. Evidentiary rulings at trial.
4, Rulings on proposed jury instructions.
EXPERT WITNESSES

(a) Each party shall be limited to expert witness on the issues of:
(b) The name(s) and address of the expert witness(es) to be used by each party at trial and the

issue upon which each will testify if

(1) On behalf of Plaintiff:
Theodore J. Becker, Ph.D. (will testify)
11627 Airport Road, Suite H
Everett, WA 98204
Dr. Becker is an expert in human performance/physical capacity/disability evaluation. Dr.

Becker has performed a functional capacity examination on Plaintiff and will be called to testify

regarding this evaluation.

 

PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM
00961-JLR}- 4 M | 535 E SUNSET WAY
j G ISSAQUAH, WA 98027
206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 
 

 

10

11

12

13

14

13

16

17

18

19

20

21

2a

23

24

25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 5 of 16

Joellen Gill (will testify)
10501 South Lambs Lane
Mica, Washington 99023
Ms. Gill is a human factors expert. Ms. Gill will testify that, in her professional opinion,

contaminant on the floor outside the restroom at the Hyatt created a functionally hidden hazardous

condition which was the underlying cause of Plaintif?’s fall, that Plaintiff's actions or inactions were

dunk the, Gl woy heal)
consistent with foreseeable human behavior! that Plaintiff was not at fault, and-that the Hyatt’s

failure to have or follow an effective safety and risk management program was the cause of the

hazardous condition which caused Plaintiff to fall, ak\ene Aawodseadon be Myo Come.

James Pritchett, MD (willtestity)
12911 120" Avenue NE, Suite H-210
Kirkland, WA 98034
Dr. Pritchett is Plaintiff's expert orthopedic surgeon. Dr. Pritchett will testify regarding
the nature and extent of Plaintiffs injuries, including but not limited to, his opinion that Plaintiff
suffers a 40 percent disability rating in her hip, now walks with a permanent limp, and should
use a cane to prevent further falls. He will testify that the injuries Plaintiff suffered in the fall at

the Hyatt caused Plaintiffto become a fall risk and are the cause of the falls Plaintiff has suffered

since the incident, including the fali that injured Plaintiffs rotator cuff.

(2) On behalf of Defendant:

Scott Reed, Ph.D. (will testify)
Exponent

15375 SE 30" Place, Ste. 250
Bellevue, WA 98007
425-519-8700

 

PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM °
00961-JLR] - 5 wi | » | 535E SUNSET WAY
Vi G ISSAQUAH, WA 98027
206.527.2000

 

 

 

MAXWELLGRAHAM.COM

>

 

 
 

10

11

12,

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 6 of 16

Dr. Reed is expected to testify to his findings about the risk, or absence thereof, of vomit on
the floor on the Hyatt and to rebut the opinions offered by Plaintiff's expert Gill.
Theresa McFarland, MD (will testify)
c/o Northwest Medical Experts
600 University St., Ste. 2325
Seattle, WA 98101
206-926-3756
Dr. McFarland is expected to testify to her opinions regarding the nature and extent of the
Plaintiff's injuries, and whether Plaintiff is at risk of fature fall injuries. Dr. McFarland is expected
to rebut opinions offered by Plaintiffs experts regarding the Plaintiff's injuries and medical
treatment.
OTHER WITNESSES
The names and addresses of witnesses, other than experts, to be used by each party at the
time of trial and the general nature of the testimony of each are:
(a) On behalf of Plaintiff:
Kathryn Lister (will testify)
c/o Maxwell Graham, PS
535 E Sunset Way
Issaquah, WA 98027
Ms. Lister is the Plaintiff in this matier and will testify regarding her knowledge the

events in question, her understanding of her injuries, and the impact that said injuries have had

 

upon her,

Azzeddine Mouhoub (will testify)

c/o Maxwell Graham, PS

535 E Sunset Way

Issaquah, WA 98027
PRETRIAL ORDER [2:18-CY- MAXWELL GRAHAM
00961-JLR] - 6 535 E SUNSET WAY

, Vi | G ISSAQUAH, WA 98027
206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 
10

11

12

13.

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 7 of 16

Mr. Mouhoub is the husband of Plaintiff Kathryn Lister. Mr. Mouhoub will testify
regarding his knowledge of the events in question and the effects the injuries suffered by Plaintiff
have had upon her.

Sione Lister (will testify}
c/o Maxwell Graham, PS
535 E Sunset Way
Issaquah, WA 98027
Ms. Lister is the daughter of Plaintiff. Ms. Lister will testify regarding her knowledge of

the events in question, and the effects the injuries suffered by Plaintiff have had upon her.

Lisie Monohan (will testify)
755 5" Avenue NW C-103
Issaquah, WA 98027

Lisie is a close family friend of the Lister family and regards Plaintiff as a mother figure.
Ms. Monchan will testify regarding Plaintiffs injuries and the impact they have had on Plaintiff,

Jaime Fajordo (will testify)
755 5 Avenue NW C-103
Issaquah, WA 98027

Jaime is a family friend and was present at the time Plaintiff fell while standing up from
a table and tore her rotator cuff. He is aware of Plaintiffs injuries and the impact they have had |
on her.
Lucy Hwang, MD (will testify)
4915 25 Avenue NE, # 300
‘ Seattle, WA 98105
Dr. Hwang is Plaintiffs primary care physician. Dr. Hwang will testify regarding her

knowledge of Plaintiff's pre-injury condition, Plaintiffs injuries, and the impact that Plaintiffs

injuries have had on Plaintiff and Plaintiff s activities of daily living.

 

PRETRIAL ORDER [2:18-C'V- MAXWELL GRAHAM
00961-JLR}- 7 M | 535 E SUNSET WAY
F G ISSAQUAH, WA 98027
206.527.2000

 

 

 

MAXWELLGRAHAM.COM

?

 

 
 

 

10

11

12

13

14

13

16

17

18

19

20

al

22

23

24

22

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 8 of 16 -

Roxanne Taggart-Hugo (will testify; testimony may be via deposition)
c/o Andrews Skinner
645 Elliot Avenue W, Suite 350
Seattle, WA 98119
Ms, Taggart-Hugo is an employee of Defendant Hyatt and was working at the time of
Plaintiff's fall, Ms. Taggart-Hugo will testify regarding her knowledge of the events of the
evening of June 15, 2017, the staffing at the Hyatt at the time of Plaintiff's injury, the policies
and procedures of the Hyatt as they relate to the lobby area, safety procedures, and spills, and
the relationship between Hyatt and Kemper Security. In the event Ms. Taggart-Hugo is
unavailable to testify, Plaintiff intends to offer her testimony via deposition pursuant to
Fed.R.Civ.P, 32(a)(4)(B).
Jaeson Bloom (will testify)
c/o Andrews Skinner .
645 Elliot Avenue W, Suite 350
Seattle, WA 98119
Mr. Bloom is an employee of Defendant Hyatt and was working at the time of Plaintiffs
fall. Mr. Bloom will testify regarding his knowledge of the events of the evening of June 15, 2017,
and the policies and procedures of the Hyatt as they relate to the lobby area, safety procedures, and _
spills.
Kyle Crandall (will testify) —
511 Anderson Lane
Cle Elum, WA 98922
Mr. Crandall was an employee of Defendant Hyatt’s security contractor, Kemper Security,
and was on duty at the Bellevue Hyatt on the night of June 15, 2017. Mr. Crandall will testify

regarding his knowledge of the events that gave tise to this litigation, and the policies and

procedures of Kemper Security and Hyatt.

 

PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM.
00961-JLR] - 8 Vi | 535 E SUNSET WAY
vi G ISSAQUAH, WA 98027
206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 
 

10
il
12
13
14
15
16
17
18
19
20
. al
22
23
24
25

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 9 of 16

Alex Dantes (will testify via video perpetuation deposition)
c/o Andrews Skinner ;
645 Elliot Avenue W, Suite 350
Seattle, WA 98119
Mtr. Dantes was the director of operations for Hyatt Bellevue at the time of Plaintiffs fall.
Mr. Dantes’ testimony was preserved via video perpetuation deposition for trial regarding the facts
of this case, the relationship between 13 Coins and Defendant Hyatt, the relationship between
Kemper Security and Defendant Hyatt, and Defendant Hyatt’s policies and procedures regarding
spills. Plaintiff intends to introduce Mr. Dantes’ testimony pursuant to Fed. R. Civ. P. 32(a)(4)(B).
Sean Clark (will testify)
c/o Andrews Skinner
645 Elliot Avenue W, Suite 350
Seattle, WA 98119
Mr. Clark is Defendant Hyatt’s FRCP 30(b)(6) representative. Mr. Clark will testify
regarding Defendant Hyatt’s knowledge of Plaintiff's fall, Defendant’s defenses, and Defendant’s
policies and procedures regarding staffing, spills, safety, risks of falls from spills, Defendant’s
relationship with Kemper Security, the identities of employees in the surveillance video taken in the
Hyatt lobby on the evening of June 15, 2017, the staffing of the Hyatt on June 15, 2017, and the
manner in which the surveillance video which captured the events of the evening of June 15, 2017
was preserved. Plaintiff intends to introduce Mr. Clark’s deposition testimony pursuant to Fed, R.
Civ. P. 32(a)(3).
(b)  Onbehalf ofthe Defendant:
The Defendant reserves the right to call any and all witnesses listed by the Plaintiff above.
Zach Deacon (possible witness only)

c/o Andrews Skinner
645 Elliott Ave. W., Ste, 350

 

PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM
00961-JLR] - 9 M | G 535 E SUNSET WAY
a ISSAQUAH, WA 98027
| 206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 
 

 

10

II

12

13

14

15

16

17

18

19

20

21

22

23

24

25 |

26

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 10 of 16

Seattle, WA, 98119
Mr. Deacon is the executive housekeeper at the Defendant’s Hyatt Regency Bellevue and’
will testify regarding the policies and procedures for maintaining the Hyatt’s lobby at the time

of the incident underlying this lawsuit.

EXHIBITS

In addition to the Exhibits below, Plaintiff intends to have demonstrative evidence at trial in

the form of trial boards. Electronic copies of these boards will be provided to Defendant prior to.

January 13, 2020.

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00961-JLR] ~ 10

 

 

Mi| G

 

 

 

Video — Hyatt Front Stipulated Disputed 901; F
| Desk Lobby 2 .83
2, | Video — Hyatt Front Stipulated Disputed 901; F
Desk Lobby .83
3, | Video — 1 before cl0 Stipulated Disputed 901; F
Hyatt Lobby Elevators
4, | Video — bp cl4 Hyatt Stipulated Disputed 901; F
Lobby .38
5. | Video — bp c10 Hyatt Stipulated Disputed 901; F
Lobby Elevators .37
6, | Video — Narrative Video | Disputed Disputed 901; F;
~— Red Forensics BE; 1001;
801-802;
H
MIL
7, | Curriculum Vitae of Disputed Disputed 901; F;
Jerry Hatchett H; 802;
MIL
8. | Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:25
9, | Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:27:12
10.| Still shot taken from Thisputed Disputed 901: F;
Hyatt security video at 1001; BE
23:27:17
PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM

535 E SUNSET WAY
ISSAQUAH, WA 98027
206.527.2000
MAXWELLGRAHAM.COM

 

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

Case 2:18-cv-00961-JLR Document 63

Filed 01/06/20 Page 11 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.) Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:27:20

12.) Still shot taken from Disputed Disputed 901; F;
Hyatt Security video at 1001; BE
23:32

13.| Still shot taken from Disputed Disputed 901; F;
Hyatt Security video at 1001; BE
23:36

14.| Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:38:39

~-15.| Still shot taken from Disputed Disputed 901; F;
Hyatt Security video at 1001; BE
23:42

16.} Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:46:55

17.) Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:52:44

18,| Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:53:01 oe a ce

19.| Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:53:07

20.) Still shot taken from Disputed Disputed 901; F;
Hyatt security video at 1001; BE
23:53:50

21.| Still shot taken from Disputed Disputed 901; F;
Hyatt Security video at 1001; BE
23:54

22.) Contusion Photo Stipulated Stipulated

23.| Photo of Shoes Stipulated Stipulated

94,| Incident report created by | Stipulated Disputed 901; F;
Kyle Crandall 801; H

35.) Email sent by Roxanne Stipulated Disputed 901; F;
Taggart-Hugo 801-802;

H

26.| Excerpt from Hyatt Stipulated Stipulated
employee materials —
Injury and Illness
Prevention

27.| Excerpt from Hyatt Stipulated Stipulated
employee materials -

Welcome
PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM
00961-JLR] - 11 M | G 535 E SUNSET WAY
¥ | ISSAQUAH, WA 98027
206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 

 
 

 

10

1]

12

13.

14
15
16
17

18

19.

20

21

22

23

24

25

26

Case 2:18-cv-00961-JLR Document 63

Filed 01/06/20 Page 12 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.| Excerpt from Hyatt Stipulated Stipulated
employee materials —
Our Hotel
29.| Excerpt from Hyatt Stipulated Stipulated
employee materials —
Culture
30.| Excerpt from Hyatt Stipulated Stipulated
employee materials —
Departments
31.| Printout from Disputed Disputed 901; F;
https://www.hyatt.com/e 401-403;
n- R
US/hotel/washington/hya
tt-regency-bellevue-on-
seattles-
eastside/belle/dining
32.) Curriculum Vitae of Disputed Disputed 901; F;
Joellen Gill H; 802;
MIL
33.| Report of Joellen Gill Disputed Disputed 901; F;
H; 802;
MIL
34,.| Curriculum Vitae of Disputed Disputed 901; F;
Theodore Becker, Ph.D. . H; 802;
' MIL
35.| Report of Theodore Disputed Disputed 901; F;
Becker, Ph.D, H; 802;
MIL
36.| Video — Demonstrative Disputed Disputed 901; F;
Buckle Knee Syndrome H; 802;
R; 401-
403; MIL
37.) Video — Buckle Knee Disputed Disputed 901; F;
Example H; 802;
R; 401-
403; MIL
38.| Curriculum Vitae of Disputed Disputed 901; F;
James Pritchett, MD H; 802;
MIL
39,| Report of James Disputed Disputed 901; F;
Pritchett, MD H; 802;
MIL
40.| WAC 246.360.030 Disputed Disputed C; 403;
R; 401;
Court
instructs
jury on the
applicable
law;
PRETRIAL ORDER [2:18-CY- MAXWELL GRAHAM
00961-JLRJ - 12 Vi | G 535 E SUNSET WAY
FE | Shes ISSAQUAH, WA 98027
: 206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 13 of 16

 

 

 

 

41.| Excerpt from UW Disputed Disputed 901; F;
Medical Records Dated 801; H
May 10, 2017

42,| Excerpt from Overlake Disputed Disputed 901; F;
Medical Center Records 801; H
Dated June 16, 2017

43,| Excerpt from UW Disputed Disputed 901; F;
Medical Records Dated 801;H
October 26, 2017

44,

45,

 

 

 

 

 

 

 

 

 

Pictures of the alcove to
the restroom area (Figure
2—5S. Reed’s Report)

Stipulated

Stipulated

| Stipulated

 

 

Side-by-Side
Comparisons of the
Surveillance Video and §,
Reed’s pictures of the
incident area (Figure 3 —
S. Reed’s Report)

Stipulated

Disputed

ER 403

 

Pictures of testing
locations (Figure 4 — 8.
Reed’s Report)

Stipulated

Stipulated

Stipulated

 

Slip Testing Results Table
(Table 1-8. Reed’s
Report)

Stipulated

Stipulated

Stipulated

 

Pictures depicting
Plaintiff's path of travel
(Figure 5 - 8. Reed’s
Report)

Stipulated

Disputed

ER 403

 

A-6

 

Picture depicting Ms.
Lister’s view (Figure 6 -
S. Reed’s Report).

 

Stipulated

 

Disputed

 

 

ER 403

 

 

 

 

PRETRIAL ORDER [2:18-CV-
00961-JLR] - 13

MIG

 

 

MAXWELL GRAHAM
535 E SUNSET WAY
ISSAQUAH, WA 98027
206.527.2000

 

 

MAXWELLGRAHAM.COM

 

 
 

10
11
12
13
14
15
16
17
18
19
20
ak
22

23

(24

25

26

Case 2:18-cv-00961-JLR

Document 63 Filed 01/06/20 Page 14 of 16

 

A-7 | X-Ray of Plaintiff's Left
Hip (July 26, 2017)

Stipulated

Stipulated

Stipulated

 

A-8 X-Ray of Plaintiffs Left
Hip (Nov. 2, 2017)

Stipulated

Stipulated

Stipulated

 

A-9 X-Ray of Plaintiff’s Left
Shoulder (Aug. 21, 2018)

Stipulated

Stipulated

Stipulated

 

A-10 | Billing Records from
Overlake Hospital
Medical Center

Stipulated

Disputed

ER 401

 

A-11 | Billing Records from
Proliance Surgeons

Stipulated

Disputed

ER 401

 

A-12
Billing Records Puget
Sound Physicians

Stipulated

Disputed

BR 401

 

A-13 | Billing Records from
Proliance Surgeons

Stipulated

Disputed

ER 401

 

A-14 | Billing Records from UW
Medicine

Stipulated

Disputed

ER 401

 

Correspondence dated
July 6, 2018 from Dr.

A-I5 Thomas Chi to Rebeccah

 

 

 

Graham

Stipulated

 

Stipulated

 

 

 

The Parties’ Objection Code:

 

A Authentication

 

BE Best Evidence Rule

 

Cumulative Evidence

 

Foundation

 

.| Hearsay

 

 

F
H
MIL | Subject of Motion in Limine
R Relevance

 

 

 

 

 

 

PRETRIAL ORDER [2:18-CV-
00961-JLR] - 14

 

MIG

 

 

 

MAXWELL GRAHAM
535 E SUNSET WAY
ISSAQUAH, WA 98027
206.527.2000
MAXWELLGRAHAM.COM

 

 

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

ANDREWS SKINNER, PS

s/ Stephen G. Skinner \
Stephen G. Skinner, WSBA# 1731
Alison Markette, WSBA# 46477
645 Elliott Ave W Ste 350

Seattle, WA.98119-3960
206-223-9248

Stephen Skinner@andrews-skinmer.com

   

Attorneys for Defendant

PRETRIAL ORDER [2:18-CV-
80961-JLR]- 16

 

Case 2:18-cv-00961-JLR Document 63

Filed 01/06/20

 

MIG

 

 

 

Page 16 of 16

MAXWELL GRAHAM
535 E SUNSET WAY
ISSAQUAH, WA 98027
206.627.2000
MAXWELLGRAHAM.COM

 

 
 

10

11

12

13

14

13

16

7

18

19

20

21

22

23

24

20

26

 

 

Case 2:18-cv-00961-JLR Document 63 Filed 01/06/20 Page 15 of 16

ACTION BY THE COURT

(a) This case is scheduled for trial before a jury on Hy. % _, 2020, at V. Ober ;

(b) Trial briefs shall be submitted to the court on or before tna, ZV, FOD9,

{c) | Jury instructions requested by either party shall be submitted to the court on or

before “Sya. 21, 2026 . Suggested questions of either party to be asked of the
jury by the court on voir dire shall be submitted to the court on or before

Sores BA, 2920. |

(d) Other Court Rulings:

 

This order has been approved by the parties as evidenced by the signatures of their
counsel. This order shall control the subsequent course of the action unless modified by a
subsequent order. This order shall not be amended except by order of the court pursuant to

agreement of the parties or to prevent manifest injustice.

Va
DAT s \W_ day of January, 2020.

OVO

 

 

 

 

 

United States District Judge James L. Robart

FORM APPROVED

MAXWELL GRAHAM, PS , MAXWELL GRAHAM, PS

sf Rebeccah J_ Graham si Michael A. Maxwell

Rebeccah Graham, WSBA# 20494 Michael A. Maxwell, WSBA # 21781

535 E Sunset Way 535 E Sunset Way

Issaquah, WA 98027 Issaquah, WA 98027

206.527.2000 206.527.2000

rebeccah(@maxwelleraham.coim mike@maxwellgraham.com

Attorney for Plaintiff Attorney for Plaintiff

PRETRIAL ORDER [2:18-CV- MAXWELL GRAHAM

00961-JLB]- 15 | 535 E SUNSET WAY
Vi CG ISSAQUAH, WA 98027

206.527.2000

 

 

 

MAXWELLGRAHAM.COM

 

 
